This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MICHAEL C. LUCERO,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 32,529

 5 APRIL D. THOMPSON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Gerard J. Lavelle, District Judge

 9 Lastrapes, Spangler & Pacheco
10 Phillip E. Marbury
11 Rio Rancho, NM

12 for Appellant

13 Kelley Family Law, P.C.
14 Patrick T. Kelley
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1        Petitioner appeals from a district court order permitting Respondent to relocate

 2 the children and modifying custody accordingly. We issued an amended calendar

 3 notice proposing to affirm. Petitioner has not filed a memorandum in opposition, and

 4 the time for doing so has expired. See Rule 12-210(D)(3) NMRA. Accordingly, we

 5 affirm the district court order. See Frick v. Veazey, 116 N.M. 246, 247, 861 P.2d 287,

 6 288 (Ct. App. 1993) (“Failure to file a memorandum in opposition constitutes

 7 acceptance of the disposition proposed in the calendar notice.”). Respondent’s motion

 8 to expedite mandate is hereby GRANTED.

 9        IT IS SO ORDERED.

10                                         __________________________________
11                                         LINDA M. VANZI, Judge

12 WE CONCUR:



13 _________________________________
14 RODERICK T. KENNEDY, Chief Judge



15 _________________________________
16 MICHAEL D. BUSTAMANTE, Judge




                                              2